

115 HRES 804 IH: Expressing the sense of the House of Representatives that the former Yugoslav Republic of Macedonia should work within the framework of the United Nations process and in good faith with Greece to achieve longstanding United States and United Nations policy goals by finding a mutually acceptable name that must apply for all internal and international uses (erga omnes), for the former Yugoslav Republic of Macedonia.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 804IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mrs. Carolyn B. Maloney of New York submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives that the former Yugoslav Republic of Macedonia should work within the framework of the United Nations process and in good faith with Greece to achieve longstanding United States and United Nations policy goals by finding a mutually acceptable name that must apply for all internal and international uses (erga omnes), for the former Yugoslav Republic of Macedonia. 
Whereas, on April 8, 1993, the United Nations General Assembly admitted as a member the former Yugoslav Republic of Macedonia, under the name the former Yugoslav Republic of Macedonia;  Whereas United Nations Security Council Resolution 817 (1993) states that the international dispute over the name must be resolved to maintain peaceful relations between Greece and the former Yugoslav Republic of Macedonia and regional stability;  
Whereas Greece is a strategic partner and ally of the United States in bringing political stability and economic development to the Balkan region, having invested over $20 billion in the countries of the region, thereby creating over 200,000 new jobs, and having contributed over $750 million in development aid for the region;  Whereas Greece has invested, over the years, over $1 billion in the former Yugoslav Republic of Macedonia, thereby creating more than 20,000 new jobs and having contributed $110 million in development aid;  
Whereas H. Res. 356 of the 110th Congress, urged the former Yugoslav Republic of Macedonia to abstain from hostile activities and stop the utilization of materials that violate provisions of the United Nations-brokered Interim Agreement between the former Yugoslav Republic of Macedonia and Greece regarding hostile activities or propaganda;  Whereas the North Atlantic Treaty Organization’s (NATO) heads of state and government unanimously agreed in Bucharest (April 3, 2008) that … within the framework of the UN, many actors have worked hard to resolve the name issue, but the Alliance has noted with regret that these talks have not produced a successful outcome. Therefore we agreed that an invitation to the former Yugoslav Republic of Macedonia will be extended as soon as a mutually acceptable solution to the name issue has been reached. We encourage the negotiations to be resumed without delay and expect them to be concluded as soon as possible;  
Whereas the heads of state and government participating in the meeting of the North Atlantic Council in Strasbourg/Kehl (April 4, 2009), as well as the heads of state and government participating in the meeting of the North Atlantic Council in Lisbon (November 20, 2010), reiterated their unanimous support for the agreement at the Bucharest Summit to extend an invitation to the former Yugoslav Republic of Macedonia as soon as a mutually acceptable solution to the name issue has been reached within the framework of the UN, and urge intensified efforts towards that goal.; and  Whereas it has been reported that preliminary negotiations between Greece and the former Yugoslav Republic of Macedonia, mediated by the United Nations, have resumed as of January 2018: Now, therefore, be it  
That the House of Representatives— (1)urges the former Yugoslav Republic of Macedonia to work within the framework of the United Nations process and in good faith with Greece to achieve longstanding United States and United Nations policy goals by finding a mutually acceptable name, that must apply for all internal and international uses (erga omnes), for the former Yugoslav Republic of Macedonia; 
(2)urges the United States Government to work in partnership with North Atlantic Treaty Organization (NATO) allies to uphold previous NATO Summits decisions, with regard to the enlargement issue and extend an invitation to the former Yugoslav Republic of Macedonia as soon as a mutually acceptable solution to the name issue has been reached within the framework of the United Nations; and (3)expresses its view that the former Yugoslav Republic of Macedonia can be considered for accession into the European Union only after a mutually acceptable solution to the name issue has been reached within the framework of the United Nations. 
